PER CURIAM
Defendant was charged by two separate informations with the separate crimes of sale of unregistered securities and securities fraud. After pleading guilty to the two charges, he was sentenced to five years probation on each charge. The probation was subsequently revoked on both charges, and defendant was sentenced to two five-year terms of imprisonment to run consecutively. The court imposed a single two and one-half year minimum sentence pursuant to ORS 144.110.
Defendant makes three assignments of error. First, he contends the court has no authority to impose consecutive sentences. He is incorrect. State v. Jones, 250 Or 59, 440 P2d 371 (1968). Second, he argues that the sentences are excessive, cruel and unusual punishments. We conclude that the sentences are not excessive, unusual or cruel. Third, he contends that orally the court imposed only one minimum term of imprisonment under ORS 144.110 on both of the charges but that the judgments recite two minimum terms which are ordered to run consecutively. The state concedes that the judgments do not reflect the sentences imposed and agree that one of the judgments should be modified.
Judgment in C85-03-30879 is modified to delete the minimum sentence of two and one-half years; otherwise affirmed.